tax_exempt_and_government_entities_division department of the treasury p c nwwasnineton pg _ aug set ep rat 2z u l kraekkekereeeekrereeeee krekekrereeeerkerekekiek legend taxpayer a amount b ira xx company c_corporation d company l state r -_ - krkekekereereerreeeekk khekkereeeekeeekeeee kekkkeerkrerererekeke kkraereeeereerereeekk kekeekkreekeerkereeekke kkkekereekeeerrekeee kerekereekeearereeekrk dear erekkerekkeereekekere the following facts and representations have been submitted under penalties of perjury in support of the ruling requested this is in response to a request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code code taxpayer a maintains an individual_retirement_arrangement ira x with company c in real_estate taxpayer a states that he explained to a representative of company c that he wanted to invest some of his ira funds in real_estate and requested that company c transfer amount b from ira x to corporation d on or about date company c wire transferred amount b from ira x to corporation d corporation d served as the escrow company for the purchase of the real_estate documentation submitted by taxpayer a shows that a special warranty deed was executed by taxpayer a and company l a limited_liability in taxpayer a decided to invest a portion of the ira x funds scvnntesaeses company on date conveying to taxpayer a as the trustee of his ira an undivided fifty percent interest in certain real_property located in state r taxpayer a asserts that pursuant to his instructions corporation d titled his interest in the property as taxpayer a as trustee for the taxpayer a ira’ as to an undivided fifty percent interest the remaining fifty percent interest in the property is owned by an unrelated party taxpayer a represents that the funds that were wire transferred from ira x to corporation d represented his portion of the purchase_price of the property that he did not contribute any personal funds towards the purchase of the property and that there is not any indebtedness on the property taxpayer a states that he believed that by titling the property in the above described manner the property would continue to be held under the terms of the ira he maintains with company c taxpayer a also states that he was not aware that he could not serve as the trustee or custodian of an ira that he did not intend to take a distribution from ira x that he never had possession of the funds or use the funds for any personal purpose in date taxpayer a states that he attempted to purchase another parcel of real_estate with funds from ira x which he thought would also be held in the ira he maintains with company c taxpayer a states that he met with a company c representative who provided him with a company c distribution form and who informed him that company c could not hold title to the real_estate further taxpayer a states that the company c representative told him that he taxpayer a could not serve as the trustee or custodian of the ira and that the use of funds in ira x to purchase real_estate would be treated as a distribution reportable by company c on form 1099-r it was subsequently discovered that company c did issue a taxpayer a represents that he informed the company c representative that he completed a similar investment purchase in that a distribution form was not provided to him by company c nor did company c report the distribution on a form 1099-r form 1099-r addressed to taxpayer a company c custodian ira rollover that showed that a distribution in the amount of amount b was made from ira x in calendar_year taxpayer a states that he did not receive the form r even though it contained his address as well as his tax identification_number it has been represented that taxpayer a mistakenly believed that he could hold title to the property as trustee for the ira he maintains with company c therefore taxpayer a states that he did not expect to see the property listed as an investment on his ira x account statements that were issued by company c subsequent to the purchase of the real_estate since he believed that he was holding title to the property as trustee on behalf of ira x company c however described the withdrawal as a normal distribution as indicated on the account statement submitted for the period ending date taxpayer a would like to contribute the real_estate to another ira peeennenenennuntnies based on the above facts and representations taxpayer a requests that the service under its authority to waive the 60-day rollover requirement waive such requirement with respect to the distribution of amount b from ira x so that taxpayer a can contribute the real_estate purchased with amount b to another ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code sassessannennneeeecs revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case shows that a distribution in the amount of amount b was made from ira x in taxpayer a has represented that amount b was used to purchase real_estate that he assumed could be held as an investment in the ira he maintains with company c who is the custodian of ira x company c however treated the withdrawal as a normal distribution as shown on the account statement issued by company c for the period ending date and the form 1099-r prepared by company c the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the owner failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution disability postal error and hospitalization based on the facts submitted in this case a rollover of amount b to another ira was not contemplated by taxpayer a when he initiated the distribution of amount b from ira x rather taxpayer a mistakenly thought that he was making an investment of amount b and that such investment the real_estate would continue to be held in the ira he maintained with company c with him as the ira trustee amount b has been out of ira x for over two years further sec_408 of the code requires that the trustee of an ira be a bank as defined in sec_408 of the code or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the ira will be consistent with the requirements of code sec_408 one of the requirements is that an applicant must assure the uninterrupted performance of its fiduciary duties notwithstanding the death or change_of its owners the ongoing business concept this precludes an individual from being a trustee or custodian and more importantly prevents an individual from being the trustee or custodian or his or her own account an individual's ability to serve as a trustee or custodian ceases upon his or her death thus for example any ira the individual handles as nonbank trustee or custodian would not have a trustee or custodian upon the individual’s death the first day of the year in which the individual dies the ira ceases to be an ira and is deemed distributed and includable in gross_income for that year however there will be no trustee or custodian to administer the distribution further in a situation where an individual serves as the trustee of an ira the ira ceases to meet the krkkakaki rarer ir erier q requirements of code sec_408 as of the beginning of the year in which the individual became the-trustee thereof under the circumstances presented in this case the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distributions of amount b from ira x and thus amount b will not be considered a valid rollover_contribution under code sec_408 because of the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative lf you have any questions please contact se t-ep ra t sincerely yours enclosures engned cued funts joyce e floyd manager employee_plans technical group deleted copy of this letter notice of intention to disclose notice
